—Proceeding pursuant to CPLR article 78 to review an amended determination of the Crime Victims Board dated March 9, 1995, which denied that branch of the petitioner’s application which was for payment for loss of support.
Adjudged that the amended determination is confirmed and the proceeding is dismissed on the merits, with costs.
The administrative determination to deny that branch of the petitioner’s application which was for loss of support was made without a hearing (see, CPLR 7803 [4]; 7804 [g]). Accordingly, the Supreme Court should have disposed of this proceeding on *371the merits instead, of transferring it to this Court (see, Matter of Civil Serv. Empls. Assn. v Town of Riverhead, 220 AD2d 411; Matter of Agusta v Silva, 201 AD2d 405; Matter of Department of Envtl. Protection v Department of Envtl. Conservation, 120 AD2d 166). However, this Court will decide the case on the merits in the interest of judicial economy (see, Matter of 125 Bar Corp. v State Liq. Auth., 24 NY2d 174, 180; Matter of Civil Serv. Empls. Assn. v Town of Riverhead, supra).
The determination of the Crime Victims Board that the petitioner did not suffer a loss of support on the death of her husband, based on a review of their 1991 and 1992 tax returns, was not arbitrary and capricious, as it had a sound basis in reason and was made with regard to the facts presented (see, Matter of Pell v Board of Educ., 34 NY2d 222, 231; Matter of 4M Holding Co. v Town Bd., 185 AD2d 317).
We have considered the petitioner’s remaining contentions and find them to be without merit. Goldstein, J. P., Bracken, Altman and Florio, JJ., concur. Goldstein, J. P., Bracken,